DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and 5-10, in the reply filed on December 16, 2021, is acknowledged.  The traversal is on the ground(s) that examination of the product and method would not present a serious burden.  This is not found persuasive because claim 11 includes method steps that are not necessarily included in the product. In fact, Liu reads on the product claims but does not teach the method steps as required by claim 11. Therefore, examination of the method claims with the product claims presents a serious burden. Claims 11-14 and 16-20 are withdrawn for being directed to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.
Please note that in light of the amendments to the claims, the species requirement has been withdrawn. 

Citations
Please note that all citations refer to the paragraphs marked in the machine translation of the CN 206003771 document provided by Examiner on October 21, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206003771 Liu.
Regarding claim 1, Liu teaches a flexible display panel 200 (paragraph 0026) comprising:
a flexible substrate 23 (paragraph 0026); and
a protective film 21 (paragraph 0030) located on the flexible substrate (figure 2), wherein the protective film comprises a plurality of grooves 681 (paragraph 0036) spaced apart from each other (paragraph 0038), and wherein positions of the grooves correspond to regions of the flexible substrate where display units are not formed (figure 6, where the grooves are in the bending region and the display units are in the display region),
wherein at least one dimension of the grooves (width) gradually increases in a direction extending from a first side of the flexible substrate to a second side of the flexible substrate
opposite to the first side (figure 6, where the width of the groove is small closest to the display area, gradually gets larger nearing the center of the groove, and reaches a maximum at the center of the groove where the width is equal to the diameter of the groove). 
Regarding claim 2, Liu teaches that the plurality of grooves comprise at least one row of grooves (figure 6, six rows).
Regarding claim 3, Liu teaches that the plurality of grooves further comprise at least one column of grooves intersecting the at least one row of grooves (figure 6, one column).

    PNG
    media_image1.png
    334
    1068
    media_image1.png
    Greyscale
Regarding claim 5, Liu teaches that the display units 541 are arranged in an array (figure 5), and wherein the positions of the grooves correspond to regions located between the display units (see figures 5 and 6 below, where figure 6 has been resized to match figure 5, and the last two grooves reside at regions parallel to data lines 543, between the pixels 541). 
Regarding claim 6, Liu teaches that a shape of the grooves comprises a circle (paragraph 0037).
Regarding claim 7, Liu teaches that a material of the protective film comprises polyethylene terephthalate (paragraph 0030).
Regarding claim 8, Liu teaches that the protective film is located on a side of the flexible substrate where the display units are not formed (figure 2, back side).
Regarding claim 9, Liu teaches that a direction of the row (figure 6) is parallel to a direction extending from a first side of the flexible substrate to a second side of the flexible substrate opposite to the first side (paragraph 0034).
Regarding claim 10, Liu teaches that a number of the grooves in the protective film gradually increases in a direction extending from a first side of the flexible substrate to a second side of the flexible substrate opposite to the first side (figure 6, where there are no grooves on the display side, and six grooves on the bending side).

Response to Arguments
Applicant's arguments filed December 16, 2021, with the response to restriction have been fully considered but they are not persuasive. Applicant argues that Liu does not teach the newly amended subject matter of claim 4. However, as discussed above, this feature is taught by Liu. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781